DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
 Response to Arguments
Applicant's amendments and associated arguments filed 4/8/2022 regarding claims 1, 11 and 21 have been fully considered but they are not persuasive. Applicant argues that the combined teachings of Ahong and Stivoric do not teach the recited limitations, specifically that Ahomg does not disclose a processor determining any hygiene schedule based on a fluid volume of incontinence and sleep status. The Examiner respectfully disagrees that Ahong, when taken as a whole, would not render this limitation obvious. Ahong discloses the measurement of fluid volume to determine incontinence (figure 39, par. 0111, 0195, 0208-0210, 0212, 0216, 0248) and, after the occurrence of the incontinence event, a processor can determine a time period and/or notify a caregiver via a display to provide patient services to the patient based on the incontinence event data, including fluid volume (i.e., if fluid volume is below a certain threshold, it will not request service) (par. 0020, 0087, 0230, 0233, 0235 and fig. 55, which specifically shows recommended hygiene services; i.e., “change me”).  Finally, Ahong discloses that it that it is beneficial to not unnecessarily interrupt or rouse patients from sleep (par. 0005), and the sleep status data can help avoid unnecessary sleep interruptions (par. 0219). Therefore, the Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize the sleep status in addition to the incontinence event data (e.g., fluid volume) to determine an appropriate time period to provide hygiene services in order to avoid unnecessary sleep interruptions, as explicitly suggested by Ahong. Furthermore, applying KSR, the Federal Circuit has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment,” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
The applicant did not attempt to argue as to why the Examiner’s rationale is flawed and therefore, the rejections of claims 1, 11 and 21 are still considered proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13, 15-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahong et al. (US 2018/0333306, hereinafter Ahong) in view of Stivoric et al. (US 2005/0245839, hereinafter Stivoric).
Regarding claims 1-3, 6-8, 10-13, 15, 16, 20, 21, 23 and 24, Ahong discloses a system and method of determining a time period to provide hygiene services to a patient. Ahong discloses acquiring patient status with a sensor, including vital signs such as ECG (par. 0261) as well as sleep status using an accelerometer to detect patient movement in order to determine if the patient is awake or asleep (par. 0005 and 0219). The sensors are included in a “patient support apparatus” such that any medical device “supports” a patient’s well-being. Additionally, Ahong discloses acquiring incontinence events using an incontinence detection system with a separate second sensor (also, all sensors are “replaceable”), including detecting urination and bowel movements (par. 0101, 0159, 0176, 0224). Ahong discloses the measurement of fluid volume to determine incontinence (figure 39, par. 0111, 0195, 0208-0210, 0212, 0216, 0248). After the occurrence of the incontinence event, a processor can determine a time period and/or notify a caregiver via a display to provide patient services to the patient based on the incontinence event data, including fluid volume (i.e., if fluid volume is below a certain threshold, it will not request service) (par. 0020, 0087, 0230, 0233, 0235 and fig. 55, which specifically shows recommended hygiene services; i.e., “change me”). Ahong further discloses that it is beneficial to not unnecessarily interrupt or rouse patients from sleep (par. 0005), and the sleep status data can help avoid unnecessary sleep interruptions (par. 0219). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize the sleep status in addition to the incontinence event data (e.g., fluid volume) to determine an appropriate time period to provide hygiene services in order to avoid unnecessary sleep interruptions, as suggested by Ahong. Furthermore, applying KSR, the Federal Circuit has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment,” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
Ahong is silent as to the hygiene service including replacement of the second sensor. Stivoric discloses a system and method for sensing patient data and presenting the data to a user, and thus is analogous art with Ahong. Stivoric discloses that it is important to inform the user and request replacement of a sensor when the sensor is deteriorated and/or inaccurate based on performance or time (par. 0140). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Ahong to also display when to replace the second sensor as taught by Stivoric in order to ensure accurate collection of data (par. 0140 of Stivoric).
Regarding claims 4, 18 and 19, Ahong can determine that a patient is asleep, thus they are determining they are asleep during the determination period of time. As modified above, if they are asleep at that period of time, Ahong would compare the urgency of the fluid volume versus the sleep status to determine a proper time to deliver hygiene services.
Regarding claim 5, Ahong discloses a sensor pad with a plurality of conductive traces 119 or 20 (par. 0102, 0159, 0171, fig. 17A, 22A).
Regarding claim 17, Ahong discloses sensing movement with a load cell 184 (par. 0122-0123).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahong and Stivoric in view of Auphan (US 2012/0296156).
Ahong, as modified, discloses the detection of patient status data to determine a sleep status, but is silent as to monitoring EEG. However, Auphan discloses that EEG can be used to determine the sleep status and quality (Par. 0048). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize EEG to determine a sleep status as this is a known method of doing so in the art and would have provided a more thorough and definitive determination when used in addition to the methods used by Ahong.
Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792